In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-18-00361-CV

IN THE INTEREST OF M.P., A CHILD             §    On Appeal from the 235th District
                                                  Court

                                             §    of Cooke County (CV17-00659)

                                             §    February 7, 2019

                                             §    Opinion by Justice Bassel

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed and that the case is remanded to the trial court for appointment of

counsel for Mother and for a new trial. The trial court must commence a new trial no

later than 180 days after the date this court issues the mandate in this appeal.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Dabney Bassel
                                          Justice Dabney Bassel